392 So.2d 913 (1980)
Edwin C. LEE, Appellant,
v.
STATE of Florida, Appellee.
No. XX-151.
District Court of Appeal of Florida, First District.
October 22, 1980.
Edwin Cooper Lee, in pro. per.
No appearance for appellee.
PER CURIAM.
Appellant, Edwin Lee, appeals from the lower court's denial of his motion for post-conviction *914 relief. The trial court refused to take jurisdiction of the motion because of a pending appeal from an order denying an earlier Fla.R.Crim.P. 3.850 motion seeking to vacate the same sentence on different grounds.
We affirm the trial court's order. Lee's second motion may not properly be heard on the merits until the appeal of his first motion attacking the same sentence has been resolved. Wells v. State, 362 So.2d 441 (Fla. 4th DCA 1978). Since we affirm on jurisdictional grounds only, we express no opinion on the merits of Lee's motion.
AFFIRMED.
WENTWORTH and JOANOS, JJ., and WOODIE A. LILES (Ret.), Associate Judge, concur.